8 So.3d 1279 (2009)
Darell WASHINGTON, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D09-1043.
District Court of Appeal of Florida, Fifth District.
May 15, 2009.
Darell Washington, Vero Beach, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, and Wesley Heidt, Assistant Attorney General, Daytona Beach, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the judgment and sentence in Case No. 08-1387 in the Circuit Court in and for Putnam County, Florida. See Fla. R. App. P. 9.141(c)(5)(D).
PETITION GRANTED.
ORFINGER, MONACO and LAWSON, JJ., concur.